DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 


Claims 1-2, 5-8, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrini US 6,286,721 (hereafter Pellegrini) and further in view of Carpenter et al. US 2007/0205221 (hereafter Carpenter).

Regarding claim 1, Pellegrini teaches a method for adjusting a fluid carbonation level (Fig 1), the method comprising:
providing a beverage dispenser (dispenser comprising chamber 28) including a non-carbonated water source (source to channel 15) and a carbonated water source (source to channel 16); and
blending an amount of water from the non-carbonated water source and an amount of water from the carbonated water source to form a beverage fluid having the desired carbonation level, (col 2 lines 20-30; col 4 lines 2-8);
wherein the carbonation level can range between no carbonation and full carbonation, such that full carbonation is a maximum amount available from the first carbonated water source water (col 2 lines 1-19; col 5 lines 34-50).
Pellegrini does not teach
receiving an electronic signal comprising a desired carbonation level input, the electronic signal being based on an input selected on a user interface;
wherein the flow of the water from the non-carbonated water source and the water from the carbonated water source is controlled by a processor disposed in the beverage dispenser
Carpenter teaches a beverage carbonation system with variable carbonation (¶21) comprising
receiving an electronic signal comprising a desired carbonation level input, the electronic signal being based on an input selected on a user interface (¶39);
wherein control of the dispenser including water flow is controlled by a processor disposed in the beverage dispenser (¶19).
Carpenter teaches the advantage of controlling all functional aspects of the beverage dispenser (¶19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the electronic/processor control of carbonation of Carpenter (¶39, ¶19) in order to control all functional aspects of the beverage dispenser (¶19).
The modification would have resulted in wherein the flow of the water from the non-carbonated water source and the water from the carbonated water source is controlled by a processor disposed in the beverage dispenser.

Regarding claim 2, Pellegrini in view of Carpenter teaches all the limitations of claim 1. Pellegrini further teaches wherein the blending comprises 
Pellegrini does not teach the adjusting after receiving the desired carbonation level from the user interface.
Carpenter teaches controlling all functional aspects of the dispenser with controller 120 and user interface 110 (¶19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the controller/interface of Carpenter (¶19) in order to control all functional aspects of the beverage dispenser (¶19).
The modification would have resulted in adjusting after receiving the desired carbonation level from the user interface.

Regarding claim 5, Pellegrini in view of Carpenter teaches all the limitations of the method of claim 2. Pellegrini further teaches blending, at the beverage dispenser, water from the non-carbonated water source (source to channel 15) and an amount of carbon dioxide from a carbon dioxide source (CO2 source to channel 16) to form have the beverage fluid with a desired carbonation level.

Regarding claim 6, Pellegrini in view of Carpenter teaches all the limitations of the method of claim 1. 

Carpenter teaches receiving the electronic signal at the beverage dispenser through a network connection such that the user interface is disposed separately from the beverage dispenser in order to control the dispenser remotely (¶19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the controller/interface of Carpenter (¶19) in order to control the dispenser remotely (¶19).

Regarding claim 7, Pellegrini teaches a method for adjusting the carbonization level of water dispensed by a
beverage dispenser (Fig 1), the method comprising:
blending at the beverage dispenser (dispenser comprising chamber 28) an amount of water from a non-carbonated water source (source to channel 15) and a carbonation source (CO2 source to channel 16) comprising an amount of carbon dioxide from a carbon dioxide source to form a beverage fluid with the desired carbonation level,
wherein the flow of the water from the non-carbonated water source and the carbon dioxide from the carbonation source is controlled by at least two valves (23a and 23b) controlled by a processor disposed in the beverage dispenser;
wherein the carbonation level can range between no carbonation and full carbonation, such that full carbonation is a maximum amount available from the carbon dioxide source (col 2 lines 1-30; col 4 lines 2-8; col 5 lines 34-50).
Pellegrini does not teach:
receiving an electronic signal comprising a desired carbonation level input, the electronic signal being based on an input selected on a user interface;
at least two valves controlled by a processor disposed in the beverage dispenser;
Carpenter teaches a beverage carbonation system with variable carbonation (¶21) comprising
receiving an electronic signal comprising a desired carbonation level input, the electronic signal being based on an input selected on a user interface (¶39);
wherein control of the dispenser including water flow is controlled by a processor disposed in the beverage dispenser (¶19).
Carpenter teaches the advantage of controlling all functional aspects of the beverage dispenser (¶19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the electronic/processor control of carbonation of Carpenter (¶39, ¶19) in order to control all functional aspects of the beverage dispenser (¶19).
The modification would have resulted in at least two valves controlled by a processor disposed in the beverage dispenser.



Regarding claim 11, Pellegrini in view of Carpenter teaches all the limitations of the method of claim 7. 
Pellegrini does not teach receiving the electronic signal at the beverage dispenser through a network connection such that the user interface is disposed separately from the beverage dispenser
Carpenter teaches receiving the electronic signal at the beverage dispenser through a network connection such that the user interface is disposed separately from the beverage dispenser in order to control the dispenser remotely (¶19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the controller/interface of Carpenter (¶19) in order to control the dispenser remotely (¶19).

Regarding claim 12, Pellegrini in view of Carpenter teaches all the limitations of the method of claim 1. Pellegrini further teaches modifying an amount of an ingredient in a beverage recipe based on the carbonation level (col 2 lines 1-30; col 4 lines 2-8; col 5 lines 34-50; where the ingredients amounts of the noncarbonated and carbonated waters are modified).


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrini in view of Carpenter as applied to claim 2 above, and further in view of Szerenyi et al. US 4,517,135 (hereafter Szerenyi). 

Regarding claim 4, Pellegrini in view of Carpenter teaches all the limitations of the method of claim 2. 
Pellegrini does not teaches 
receiving electronic data from a beverage fluid sensor connected to the beverage dispenser, the electronic data being related to the beverage fluid;
determining a carbonation level of the beverage fluid from the electronic data; and
blending a second amount of water from the non-carbonated water source and a second amount of water from the first carbonated water source based on the carbonation level of the beverage fluid to achieve a second carbonation level in the beverage fluid.
Szerenyi teaches an on demand beverage carbonation system (Fig 2) comprising:
receiving electronic data (34) from a beverage fluid sensor (conductivity sensor) connected to the beverage dispenser, the electronic data being related to the beverage fluid (related to CO2 concentration);
determining a carbonation level of the beverage fluid from the electronic data (col 3 lines 4-32); and
using the data to feedback into the carbonation control (col 4 lines 40-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pellegrini (as shown above) by incorporating the electronic data and sensor of Szerenyi (Fig 2) in order to provide feedback control (col 4 lines 40-50). 
The combination would result in blending a second amount of water from the non-carbonated water source and a second amount of water from the first carbonated water source based on the carbonation level of the beverage fluid to achieve a second carbonation level in the beverage fluid (where the carbonation of Pellegrini is controlled by the blending).


Claims 13, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrini US 6,286,721 (hereafter Pellegrini) and further in view of Carpenter et al. US 2007/0205221 (hereafter Carpenter) and Boland et al. US 2006/0081653 (hereafter Boland).

Regarding claim 13, Pellegrini teaches a method of dispensing a customized beverage from a beverage dispenser (Fig 1), the method comprising:
blending an amount of water from a non-carbonated water source (source to channel 15) and an amount of water from a carbonated water source (source to 
blending the beverage fluid with a beverage ingredient to form the beverage based on the modified beverage recipe (syrup, col 4 lines 55-60, col 2 lines 1-19); and
dispensing the beverage (col 5 lines 25-30).
Pellegrini does not teach
receiving an electronic signal comprising a desired carbonation level and a beverage recipe selection from a user interface;
modifying the beverage recipe based on a second electronic signal received from the user interface;
dispensing the beverage according to the modified beverage recipe.
Carpenter teaches a beverage carbonation system with variable carbonation (¶21) comprising receiving an electronic signal comprising a desired carbonation level and a beverage recipe selection from a user interface (¶39) and dispensing the beverage (¶39). Carpenter teaches the advantage of controlling all functional aspects of the beverage dispenser (¶19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the electronic/processor control of carbonation of Carpenter (¶39, ¶19) in order to control all functional aspects of the beverage dispenser (¶19).
Boland teaches a method of dispensing a beverage (Fig 1) comprising:
modifying the beverage recipe based on a second electronic signal received from the user interface (¶119-124, ¶130, ¶163, ¶200-201, Table 1; customization and recommendations of beverage);
dispensing the beverage according to the modified beverage recipe (¶119-124, ¶130, ¶163, Table 1).
Boland teaches where the system allows for specific recommendations based on the individual health profile (¶188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the modifying of Boland (¶119-124, ¶130, ¶163, ¶200-201, Table 1) in order to allow for specific recommendations based on the individual health profile (¶188).

Regarding claim 18, Pellegrini in view of Carpenter and Boland teaches all the limitations of the method of claim 13. Pellegrini further teaches wherein the blending comprises simultaneously adjusting the openings of a plurality of orifices to control flow rates of water from the non-carbonated water source and water from the carbonated water source (col 6 lines 43-50).

Regarding claim 19, Pellegrini in view of Carpenter and Boland teaches all the limitations of the method of claim 13. 

Carpenter teaches receiving the electronic signal at the beverage dispenser through a network connection such that the user interface is disposed separately from the beverage dispenser in order to control the dispenser remotely (¶19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the controller/interface of Carpenter (¶19) in order to control the dispenser remotely (¶19).

Regarding claim 20, Pellegrini in view of Carpenter and Boland teaches all the limitations of the method of claim 20. 
Pellegrini does not teach wherein the user interface is displayed on a mobile device of a user, and wherein the mobile device uses the network connection to transmit the electronic signal to the beverage dispenser.
Boland teaches wherein the user interface is displayed on a mobile device of a user, and wherein the mobile device uses the network connection to transmit the electronic signal to the beverage dispenser (¶60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the interface of Boland (¶60) in order to operate with a mobile device (¶60).


Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrini US 6,286,721 (hereafter Pellegrini) in view of Carpenter et al. US 2007/0205221 (hereafter Carpenter) and Boland et al. US 2006/0081653 (hereafter Boland) as applied to claim 13 above and further in view of Mundell “Soda before bedtime raises reflux risk” Healthday published 10 May. 2005 accessed at <https://consumer.healthday.com/vitamins-and-nutrition-information-27/food-and-nutrition-news-316/soda-before-bedtime-raises-reflux-risk-525612.html> (hereafter Mundell).

Regarding claim 14, Pellegrini in view of Carpenter and Boland teaches all the limitations of the method of claim 13. 
Pellegrini does not teach suggesting a beverage recipe modification based on the desired carbonation level.
Boland teaches where the system suggest a beverage recipe modification that optimizes the beverage for health and recommends based on the health (¶137, ¶200-201).
Mundell teaches where carbonation increases risk of acid reflux (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the health optimization of Boland (¶137, ¶200-201) and the carbonation correlation to acid reflux of Mundell (page 2) in order to optimize the beverage for health 

Regarding claim 15, Pellegrini in view of Carpenter and Boland teaches all the limitations of the method of claim 13. 
Pellegrini does not teach automatically modifying the beverage recipe based on the desired carbonation level.
Boland teaches where the system suggest a beverage recipe modification that optimizes the beverage for health and recommends based on the health (¶137, ¶200-201). Boland further teaches storing customer profiles (¶119-124).
Mundell teaches where carbonation increases risk of acid reflux (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Pellegrini (Fig 1) by incorporating the health optimization of Boland (¶137, ¶200-201) and the carbonation correlation to acid reflux of Mundell (page 2) in order to optimize the beverage for health (Boland ¶137, ¶200-201). One of ordinary skill in the art would recognize to automatically lower acid reflux risk recipe to compensate for the increase risk associated with increased carbonation. The modification would result in automatically modifying the beverage recipe based on the desired carbonation level.


Allowable Subject Matter
Claims 3, 9-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art is Pellegrini US 6,286,721 and Carpenter US 2007/0205221. Pellegrini teaches a dispenser with a first carbonated water source and a non-carbonated water source which are blended together to vary the carbonation level. Carpenter teaches electronic control of a variable carbonation beverage dispenser. No prior art teaches the second carbonate water source. The modification would not have been obvious because a first carbonated water source is already present and thus no need for a second source is recognized. None of the prior art, alone or in combination, teaches all the limitations of claim 3.
Regarding claim 9, the closest prior art is Pellegrini US 6,286,721 and Carpenter US 2007/0205221. Pellegrini teaches a dispenser with a first carbonated water source and a non-carbonated water source which are blended together to vary the carbonation level. Carpenter teaches electronic control of a variable carbonation beverage dispenser. No prior art teaches the first carbonate water source and carbon dioxide source. The modification would not have been obvious because a first carbonated water source is already present and thus no need for a second source is recognized. None of the prior art, alone or in combination, teaches all the limitations of claim 9.
Regarding claim 10, the closest prior art is Pellegrini US 6,286,721 and Carpenter US 2007/0205221. Pellegrini teaches a dispenser with a first carbonated 
Regarding claim 16, the closest prior art is Pellegrini US 6,286,721 and Carpenter US 2007/0205221. Pellegrini teaches a dispenser with a first carbonated water source and a non-carbonated water source which are blended together to vary the carbonation level. Carpenter teaches electronic control of a variable carbonation beverage dispenser. No prior art teaches the first carbonate water source and carbon dioxide source. The modification would not have been obvious because a first carbonated water source is already present and thus no need for a second source is recognized. None of the prior art, alone or in combination, teaches all the limitations of claim 16.
Regarding claim 17, the closest prior art is Pellegrini US 6,286,721 and Carpenter US 2007/0205221. Pellegrini teaches a dispenser with a first carbonated water source and a non-carbonated water source which are blended together to vary the carbonation level. Carpenter teaches electronic control of a variable carbonation beverage dispenser. No prior art teaches the first carbonate water source and carbon dioxide source. The modification would not have been obvious because a first carbonated water source is already present and thus no need for a second source is 


Response to Arguments
The following is a response to Applicant’s arguments filed 

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the 102 rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. However, upon further search/consideration the claims are unpatentable under 103 as detailed above.

The typographical error regarding Wentworth (where “Pellegrini” should have been) has been corrected herein.

Applicant argues that “Boland discloses a vending machine focused on dispensing food (e.g., pasta), and does not even suggest dispensing customized beverages”.
Examiner disagrees. For instance, the title of the patent document is “CUSTOMISED NUTRITONAL FOOD AND BEVERAGE DISPENSING SYSTEM”. ¶150 specifically discussed carbonated water.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776